1750 Kettner Blvd., Suite 416 San Diego, CA 92101 Tel: (702) 275-2181 * Fax: (619) 684-3512 john@dolkartlaw.com Via Facsimile to: 713-813-6982 August 18, 2011 Anne Nguyen Parker, Branch Chief Douglas Brown, Division of Corporate Finance United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Facsimile: 703-813-6982 Re: Success Exploration & Resources, Inc. Registration Statement on Form S-1 File No. 333-167001 (Filed August 9, 2011) Dear Ms. Nguyen Parker and Mr. Brown: This letter is written to make a formal request, on behalf of Success Exploration & Resources, Inc. (the “Company”), for an acceleration of the effectiveness of its registration pursuant to Form S-1 to August 22, 2011. Thank you in advance for your prompt attention to this matter, should you have any further inquiries please contact the undersigned attorney for the Company. Kind Regards, /s/ John E. Dolkart, Jr., Esq. CC: Alexander Long -Presidentand CEO Page 1 of 1
